UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 23, 2011 AMERICAN RENAL ASSOCIATES HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 333-175708 27-2170749 (State or other (Commission File Number) (IRS Employer jurisdiction of incorporation) Identification No.) 66 Cherry Hill Drive Beverly, Massachusetts 01915 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (978) 992-3080 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On November 23, 2011, American Renal Associates Holdings, Inc. (the “Company”) entered into subscription agreements whereby it sold an aggregate of 331,650 shares of common stock, at a purchase price of $13.06 per share of common stock for an aggregate purchase price of $4,331,349. These securities have not been registered under the Securities Act of 1933 (the “Securities Act”) and are being issued and sold in a private placement pursuant to Rule 506 of Regulation D and/or Section 4(2) of the Securities Act. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 23, 2011 AMERICAN RENAL ASSOCIATES HOLDINGS, INC. By: /s/ Michael R. Costa Michael R. Costa Vice President, General Counsel and Secretary
